DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The remarks and amendment of 17 November 2020 are entered.
	Claims 2, 6-8, 10, 16-19, 27-33, and 36-38 have been canceled. Claims 1, 3-5, 9, 11-15, 20-26, 34, 35, and 39-41 are pending. Claims 22-26, 34, 35, and 39 are withdrawn. Claims 1, 3-5, 9, 11-5, 20-26, 40, and 41 are being examined on the merits.
	The Restriction/Election requirement of 4 September 2018 remains in effect.
	The amendment overcomes the rejection under 35 U.S.C. 103, however a new grounds of rejection is necessitated and presented below.
	The amendment has not overcome the rejections for double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 9, 11, 12, 14, 15, 20, 21, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Berzofsky R (EP 0426395 B1, published 22 January 1997, ‘395), Nakamura et al. (Biochimica et Biophysica Acta 707:217-225, published 1982, as cited on IDS of 6 March 2019, hereafter referred to as Nakamura), and Du Moulin et al. (J. Infect. Dis. 151:148-152, published 1985, as cited on the IDS of 17 November 2020, hereafter referred to as De Moulin) as evidenced by Anonymous (PyroGene Recombinant Factor C Endotoxin Detection Assay, Product Insert, 2012, as cited by Examiner on 10 December 2018, hereafter referred to as PyroGene).
The ‘395 art teaches detection of an endotoxin by mixing a sample with a LAL reagent and a substrate having the sequence Ac-Ile-Glu-Ala-Arg-pNA, with the reaction monitored by absorbance at 405 nm (see e.g. Examples 1 through 3). In this case the reagent is mixed with an aqueous sample (see e.g. Example 2). 
The difference between ‘395 and the claimed invention is that ‘395 does not teach that the LAL has a portion of the coagulogen removed by filtration.
Nakamura teaches that LAL can be fractionated into three fractions by heparin-sepharose chromatography (see e.g. Abstract, Figure 1). Nakamura further teaches that Fraction A contains the pro-clotting enzyme, Fraction B contains coagulogen, and Fraction C contains pro-clotting enzyme activating factor precursor (proactivator) (see e.g. Figure 1). Conversion of the proactivator to active form was endotoxin-dependent (see e.g. p.217 and p.219). Enzyme activity was only detected in Fraction C when the fractions were analyzed and when combined pro-clotting enzyme and proactivator (i.e. Fractions A and C) provided the second highest level of enzyme activity in the presence of endotoxin (see e.g. p.220, Table 1 and p.221, Figure 3). This reads upon a LAL 
Du Moulin teaches mixing of LAL with a lysing solution and heparinized blood, followed by vacuum filtration and centrifugation (see e.g. p.149 Col.1). By necessity the filtration of Du Moulin would result in the same LAL as instantly claimed as it utilizes the same methods as claimed, i.e. filtration of LAL.  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endotoxin detection assay of ‘395 utilizing a chromogenic substrate and LAL extract, which relies upon the pro-clotting enzyme of LAL (inherently containing a proactivator) and where endotoxin exposure activates the proactivator which in turns activates the pro-clotting enzyme to clotting enzyme that subsequently cleaves the chromogenic substrate, by substituting the LAL having a portion of coagulogen removed of Nakamura for the LAL extract of ‘395. The skilled artisan is motivated to make the substitution because Nakamura teaches that the coagulogen is unnecessary for activation of pro-clotting enzyme by endotoxin and therefore unnecessary for a chromogenic endotoxin assay relying upon activity of the clotting enzyme (as evidence see e.g. PyroGene, p.4 and Figure 1). The requisite enzymes for performing the assay are found in the LAL lacking a portion of coagulogen of Nakamura. There would be a reasonable expectation of success because this is merely the substitution of one known element (the LAL having a portion of coagulogen removed) for another (a complete LAL extract) to obtain predictable results (endotoxin detection by LAL). It would further be obvious to modify this combination of Nakamura and ‘395 with the method of Du Moulin of preparing LAL clarified by filtration and prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claims 3-5, the same peptide substrate is taught in ‘395 for endotoxin detection, and the reaction is removal of the pNA group from the substrate through enzymatic cleavage (see e.g. Examples 1-3 and p.6 lines 3-10).
	With respect to claim 9, the reagent is a liquid (see e.g. ‘395 Example 1).
	With respect to claims 11 and 12, the ‘395 art describes that the reagents are combined and then lyophilized (see e.g. p.8 lines 47-52) then combined with various dilutions for reconstitution prior to sample mixing (see e.g. Example 2).
	With respect to claim 14, the ‘395 art establishes that endotoxin detection is critical for pharmaceutical or medical fluids, including parenteral formulations and therapeutic proteins (see e.g. p.2 lines 24-31).
	With respect to claim 15, the Nakamura art teaches that the Fractions A and C are active when combined, and that coagulogen was found in Fraction B. Accordingly, one of ordinary skill in the art would expect the combination of Fractions A and C (the pro-clotting enzyme and proactivator) to have coagulogen levels of less than 5% wt/wt 
	With respect to claim 21, the ‘395 art teaches a sensitivity level of >0.001 EU/mL endotoxin, similar to that claimed of <0.001 EU/mL (see e.g. Table III and p.10). Even considering this claim and the higher sensitivity, the prior art recognizes LAL assays based on chromogenic substrates such as in ‘395 to have detection limits as low as 0.0002-0.0005 EU/mL (see e.g. PyroStar, “LAL Reagents Products for Detection of Bacterial Endotoxin, PYROSTARTM”, Wako Chemicals, p.1-14, published 2014, as cited on IDS of 17 November 2020).
	With respect to claim 40, as set forth above the Nakamura art teaches removal of coagulogen via the heparin sepharose column. This would by necessity result in less than 30% wt/wt of coagulogen relative to total protein of LAL extract as measured by SDS-PAGE and protein stain, especially if also considered in light of the filtration and centrifugation process of Du Moulin.
Response to Arguments:
	The previous rejection has been withdrawn owing to the claim amendments, but in the interests of compact prosecution, a response is made to the Applicants’ previous arguments filed in response to the rejection over Nakamura and ‘395 in view of Anonymous.
	The Applicants summarize the rejection of record.
	The Examiner finds no material issues with the summary as provided.
The Applicants argue claims 1 and 20 now recite that the LAL has had a portion of coagulogen removed by filtration, and that the cited documents do not contain this limitation.
	The Examiner agrees both that the claims have been amended and that ‘395 or Nakamura alone do not reference filtration of LAL to remove coagulogen. As such the previous rejection has been withdrawn and a new grounds of rejection made over ‘395, Nakamura, and Du Moulin.
	The Applicants argue ‘395 discloses endotoxin detection using LAL, and does not mention removal of coagulogen by filtration. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner agrees that ‘395 alone does not teach removal of coagulogen. The removal is taught by both Nakamura and Du Moulin as cited above. 
The Applicants argue Nakamura teaches separation of LAL into individual components by chromatography, but does not disclose specific removal of coagulogen from LAL or removal via filtration.
The Examiner firstly argues again that nonobviousness cannot be established by attacking references individually when the rejection is based on combinations of references. Secondly, the Examiner argues that the teachings of Nakamura are also viewed in light of one of ordinary skill in the prior art (high within the biochemical arts), such that one of ordinary skill would recognize that enzymatic activity is present in LAL 
The Applicants argue Anonymous does not cure the deficiencies of ‘395 or Nakamura. The Applicants argue Anonymous merely teaches that a single enzyme can act upon a fluorogenic substrate upon activation by endotoxin.
Again, the ‘395 and Nakamura art are now supplemented by the Du Moulin art. The Anonymous art is merely cited in an evidentiary fashion to show that pro-clotting enzymes from LAL are not required to detect endotoxin with a fluorogenic substrate.
The Applicants argue the claims include a LAL where a portion of coagulogen is removed by filtration. The Applicants point to Example 1.
The Examiner agrees that the claim amendment requires coagulogen removal via filtration, which is provided in the new rejection by Du Moulin in combination with ‘395 and Nakamura.
The Applicants argue none of the cited documents describe filtration of LAL.
The Examiner agrees, hence withdrawal of the previous rejection. However, this also necessitates a new rejection to address the claim amendment as provided above. Filtration is provided by the Du Moulin art.
The Applicants argue unexpected benefits of the claimed method. The applicant argue that testing with the claimed LAL offers improved sensitivity as compared to ‘395 and Anonymous. The Applicants argue ‘395 and Anonymous teach sensitivities of 0.005 EU/mL endotoxin, and Nakamura teaches levels that correspond to about 500-1000 EU/mL. The Applicants argue the claimed method achieves sensitivities of 0.001 EU/mL. The Applicants argue this improved sensitivity is not taught or suggested in the prior art.
The Examiner argues that the burden of demonstrating unexpected results has not been achieved. The only examples within the specification discuss that increased sensitivity is achieved when a zwittergent is present (see e.g. [0083], which differs in scope from the method instantly claimed. No zwittergent is required to be present in the claimed method. Furthermore, the specification does not provide any evidentiary support for the alleged sensitivity, as [0083] explicitly states that the data is not shown for the 0.001 EU/mL sensitivity level. The lack of any data, combined with the actual example being non-commensurate in scope with what is claimed, argue against unexpected results being present as argued.
The Applicants argue improvements over results with untreated LAL. The Applicants argue a decrease in reaction time from 32 to 26 minutes with a LAL having a portion of coagulogen removed. The Applicants argue increase separation indicating higher accuracy and sensitivity. The Applicants argue removal of coagulogen allowed for separation of at least 200 seconds when separation is not present between the blank and lowest standard for untreated LAL.
The Examiner argues that even if the results show increased speed and separation time, the data is not of statistical significant to establish unexpected results. Furthermore, a mere improvement over the prior art is insufficient to establish unexpected results. See MPEP 716.02(b) I.: The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
	The Applicants argue significant improvement over the cited documents. The Applicants argue the prior art references do not teach the claimed limitations. 
	The Examiner has addressed allegations of unexpected results and the claimed limitations above. 
	The Applicants argue the dependent claims are allowable because claims 1 and 20 are allowable. The Applicants argue claim 21 is amended to recite a sensitivity of <0.001 EU/mL endotoxin.
	The Examiner disagrees for the reasons above. The Examiner also disagrees that claim 21 is patentable in view of the prior art reference as well as PyroStar as cited on the IDS of 17 November 2020.
	The Applicants’ arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1, 3-5, 9, 14, 15, 40, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 24, 35, 36, and 74 of copending Application No. 15/868,318 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘318 application claims a method of detecting an endotoxin that encompasses that instantly claimed.
The ‘318 application claims a method of detecting an endotoxin by contacting a sample with a reagent containing a chromogenic substrate and LAL, measuring the chromogenic effect from change in the substrate in the presence of endotoxin in the sample, and where the LAL is clarified and substantially free of coagulogen by centrifugation or filtration (see e.g. claim 22). This anticipates claim 1 as the sample, peptide reagent, removal of coagulogen, and measurement process are identically claimed. The only difference is that ‘318 claims a clarified and substantially free of coagulogen LAL, which is a species from the instantly claimed LAL that only requires it have a portion of coagulogen removed..
With respect to claim 3, ‘318 claims that the substrate is Ac-Ile-Glu-Ala-Arg-pNA (see e.g. claim 24).
With respect to claims 4 and 5, by necessity the chromogenic change occurs due to an enzymatic reaction, and that reaction is cleavage of the chromophore from a polypeptide, as that is the only way for pNA to be released from the peptide substrate and provide a chromogenic signal. Furthermore, such a reaction is well-known in the art (see e.g. p.9 of EP 0426395 B1).

With respect to claim 14, the same samples are claimed in ‘318 (see e.g. claim 36).
With respect to claims 15 and 40, the specification guides that the terminology of “substantially free” includes that where less than 5% (wt/wt) of coagulogen is present relative to total LAL protein as measured by SDS-PAGE (see e.g. ¶[0074]).
With respect to claim 41, the ‘318 application claims elsewhere that tangential flow filtration is utilized (see e.g. claim 74).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claims 1, 11, 12, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 24, 35, and 36 of copending Application No. 15/868,318 (reference application) in view of Berzofsky R (EP 0426395 B1, published 22 January 1997). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘318 application claims a method of detecting an endotoxin that encompasses that instantly claimed.
The relevance of ‘318 is set forth above. The difference between the claimed invention of ‘318 and that instantly claimed is that ‘318 fails to specifically claim lyophilization of the reagents, specific wavelengths for detection, or sensitivity levels.

With respect to claim 20, the ‘395 application shows that pNA detection is at 405 nm.
With respect to claim 21, the ‘395 art demonstrates that a chromogenic assay using LAL and Ac-Ile-Glu-Ala-Arg-pNA already has a sensitivity of >0.001 EU/mL endotoxin (see e.g. Table II).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as claimed in ‘318 by using the demonstrated techniques of ‘395 with respect to chromogenic detection of endotoxin in LAL, i.e. using the reagents in lyophilized form prior to reconstitution for better shelf life, using the known pNA detection wavelength, and the known sensitivity of the prior LAL/peptide chromogenic assay >0.001 EU/mL endotoxin. The motivation to do so comes from the highly similar nature of ‘318 and ‘395, i.e. endotoxin detection with LAL and a chromogenic peptide substrate. The similar nature of ‘318 and ‘395 as well as the know techniques (lyophilization, wavelengths for detection, and sensitivity) lead to a reasonable expectation of success in replicating the instantly claimed invention. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments (both ODP Rejections):
	The Applicants provide no direct arguments traversing the rejections for obviousness-type double patenting. The Applicants request the rejections be held in abeyance until allowable subject matter is indicated.
	The Examiner notes that the MPEP indicates that proper reply to a rejection for obviousness-type double patenting is filing of a terminal disclaimer (see MPEP 804.02 II.). Other avenues to overcome the rejection would be amending to make the claims patentably distinct from one another. In this case, the Applicants have done neither. Nothing in MPEP 804 indicates that an Examiner should hold a provisional rejection for double patenting in abeyance until allowable subject matter is indicated.
	The Applicants’ arguments are unpersuasive.
	The rejection is maintained.
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658                      

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658